ORDER
Respondent having been ordered to show cause on September 14,1993, why the temporary suspension imposed by the Court on July 21,1993, should not continue pending the conclusion of ethics proceedings against him, and respondent having failed to appear on the return date of the order to show cause, and good cause appearing;
It is ORDERED that the temporary suspension of GARY M. KAMINSKY shall continue pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule 1:20 — 11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by GARY M. KAMINSKY, which funds were restrained from disbursement by this Court’s Order of July 21, 1993.